t c memo united_states tax_court paul neil filzer petitioner v commissioner of internal revenue respondent docket no filed date paul neil filzer pro_se nancy p klingshirn for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion for default and dismissal respondent’s motion we shall grant respondent’s motion respondent filed respondent’s motion before the commencement on date of the trial session of the court in cleveland ohio cleveland trial session at which this case was calendared for trial background petitioner resided in ohio at the time he filed the petition respondent issued a notice_of_deficiency notice to petitioner with respect to his taxable years and in that notice respondent determined deficiencies in and additions under sec_6651 and f and a to petitioner’s federal_income_tax tax as follows deficiency dollar_figure big_number big_number big_number big_number big_number sec_6651 dollar_figure dollar_figure dollar_figure additions to tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year amount to be determined at a later date pursuant to sec_6651 in the petition petitioner indicated that he disagreed with the determinations in the notice in support of that disagreement petitioner alleged that for each of the years at issue t he determination used ‘married filing separately’ instead of all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure ‘married filing jointly ’ the determination used the incorrect number of exemptions petitioner also alleged for taxable_year only that the determi- nation incorrectly calculated capital_gains in the answer respondent admitted that respondent determined the amount of taxes due from petitioner for the taxable years and using the filing_status of ‘married filing separately ’ respondent denied the remaining substantive allegations respondent further affirmatively alleged in the answer a since petitioner has not filed a federal_income_tax return b petitioner is a lawyer with approximately twenty years of experience in the practice he specializes in native american law c in the taxable years and petitioner was a partner in filzer gruttadaurio strickland llp petitioner was a subchapter_s shareholder in filzer gruttadaurio strickland co inc in the taxable_year and a subchapter_s shareholder in filzer strickland inc in the taxable years and d petitioner was also employed by noram-ahg llc in the taxable years and e petitioner was an active member of an investment partner- ship jjp holdings llc in the taxable_year f the above-referenced flow-through entities filed forms or forms 1120s and issued schedules k-1 for petitioner’s use in preparing his income_tax returns in the years at issue g noram-ahg llc and filzer strickland inc issued forms w-2 for petitioner’s use in preparing his income_tax returns in the years at issue h petitioner received schedule k income and wage income from the above-referenced entities in the taxable years and in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively i petitioner failed to make any estimated_tax payments with respect to the taxable years or j on date petitioner purchased property located pincite east greentree lane lake mary florida for dollar_figure on date petitioner sold such property for dollar_figure recognizing a gain in the taxable_year of dollar_figure k in petitioner was contacted by the service regarding the non-filing of hi sec_2001 form_1040 petitioner was non-responsive the service assessed taxes in the amount of dollar_figure for the tax- able year l on date the service contacted petitioner regarding the collection of his assessed liability for the taxable_year as well as his failure_to_file subsequent income_tax returns petitioner stated to the service that he had no good reason for not filing his tax returns except that he knew he would owe a lot of money m petitioner failed to attend scheduled appointments with the service on december and date regarding his unfiled income_tax returns for the taxable years through n on date petitioner was summoned to appear before the service for an appointment scheduled on date petitioner failed to appear the service received a response from petitioner’s poa stating that delinquent tax returns would be pre- pared petitioner became non-responsive and to date such returns have not been received o given petitioner’s education and profession he knew he had a duty to file income_tax returns and pay income taxes p petitioner earned substantial income in all of the the sic years at issue his failure to make any estimated payments of taxes with respect to this income coupled with the failure_to_file income_tax returns in the years at issue constitutes fraudulent activity with an intent to evade federal taxes q in the taxable_year petitioner recognized substantial capital_gain from the sale of property his failure to report the gain on a timely filed income_tax constitutes fraudulent activity with an intent to evade federal taxes r although petitioner had all of the information necessary to file federal_income_tax returns for each of the taxable years and he failed to file such returns such failure was fraudulent and was done with the intent to evade taxes s petitioner’s statement indicating that he had no good reason for not filing his tax returns except that he knew he would owe a lot of money indicates that such failure was fraudulent and done with the intent to evade taxes t petitioner’s continued lack of cooperation with the service indicates that his failure_to_file income_tax returns for the through taxable years was fraudulent and done with the intent to evade taxes u petitioner’s fraudulent_failure_to_file income_tax returns for the taxable years and is part of a five-year pattern of an intent to evade taxes v a part of the underpayment_of_tax required to by sic shown on petitioner’s income_tax returns for each of the taxable years and is due to fraud respondent served a copy of the answer on petitioner at the address that petitioner had shown as his mailing address in the petition that service copy of the answer was not returned to respondent petitioner did not file a reply to the answer in respondent’s motion respondent represents that respondent made various attempts most of which were unsuccessful to contact petitioner who is an attor- ney in an attempt to prepare this case for trial and or to settle it as required by certain of our rules and our standing_pretrial_order dated date according to respondent on date respondent’s office of appeals mailed a letter to petitioner’s address as shown on the petition and to an ad- dress found for petitioner online each letter stated that the office of appeals was unable to contact petitioner by telephoning the number set forth in the petition and requested that petitioner contact the office of appeals immediately the letter mailed to petitioner’s address as shown on the petition was not returned to respondent’s office of appeals the letter mailed to the other address was returned on date on date respondent mailed a letter to petitioner’s address as shown on the petition requesting petitioner to contact respondent immediately to commence preparation of a stipulation of facts in accordance with 61_tc_691 on date such letter was returned to respondent petitioner has not filed a or federal_income_tax return respondent’s records reflect petitioner’s address as that reflected on the petition on date through an internet search respon- dent obtained an address and telephone number of the law firm of filzer strickland inc located in willoughby ohio on such date respondent called the telephone number associated with such firm and heard a recording stating that respondent had reached the telephone number of general aviation parts llc on date through an internet search respon- dent obtained the name of filzer gruttadaurio p l l a law firm located in florida no further contact information was available on date respondent filed a pretrial memorandum as required by our standing_pretrial_order petitioner failed to file a pretrial memo- randum on date we issued an order in which we ordered petitioner to file a response to respondent’s motion that was to be received by the court by date the copy of that order that we served on petitioner was returned by the u s postal service marked not deliverable as addressed unable to forward petitioner did not file a response to respondent’s motion this case was called from the calendar at the cleveland trial session counsel for respondent appeared there was no appearance by or on behalf of petitioner we took respondent’s motion under advisement discussion petitioner bears the burden_of_proof for each of the taxable years at issue with respect to the deficiency determination and the determinations under sec_6651 and sec_6654 for each of those years see rule a respondent bears the burden_of_proof for each of the years at issue with respect to the fraud_penalty under sec_6651 for each of those years and respondent must satisfy that burden by clear_and_convincing evidence see sec_7454 rule b on the record before us we find petitioner in default under rule a we further find on that record that petitioner has failed to carry his burden of establishing for each of the years at issue any error in respondent’s deficiency determination and respondent’s determinations under sec_6651 and sec_6654 for each of those years we sustain those determinations in the notice on the record before us we also find that respondent has carried respon- dent’s burden of establishing for each of the years at issue through the well-pleaded facts in the answer the correctness of respondent’s determina- tion of the fraud_penalty under sec_6651 for each of those years we sustain those determinations in the notice to reflect the foregoing an order granting respondent’s mo- tion and decision for respondent will be entered our holding petitioner in default has the effect of his admitting well- pleaded facts in the answer see eg 91_tc_1049 aff’d 926_f2d_1470 6th cir
